Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 5/4/2017. It is noted, however, that applicant has not filed a certified copy of the 10-2017-0063982 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al. (US 2014/0278438).
As to claim 1, Hart teaches an information providing method (Fig.1) performed by an electronic device comprising a voice-based interface, the method comprising:
receiving a voice request from a user through the voice-based interface 134(1); 
acquiring response information corresponding to the voice request;(Par.49)
 outputting the response information in an answering voice that is an auditory output form through at least one of a plurality of pieces of media comprising a 
providing another output with respect to at least a portion of the response information through at least one piece of media identical to or different from the media through which the answering voice is output among the plurality of pieces of media (Claims 5, 19; Abstract; Figs.1-7; Pars.11, 45-51)


    PNG
    media_image1.png
    589
    431
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    47
    132
    media_image2.png
    Greyscale

As to claim 2, Hart teaches wherein the providing of the other output comprises providing the other output in at least one of a visual output form, a tactile output form, and an auditory output form (abstract).

As to claims 4-5, according to Hart different type of visual contents associated with the information are provided that inherently includes the one of grade information, numerical value information, and orientation information as primary information included in the response information (Pars.13-16; Figs.1-3).
As to claim 8, Hart teaches wherein the providing of the other output comprises providing multimedia content associated with the response information as the other output in response to outputting the answering voice (Figs.1-3).

As to claim 10, Hart teaches wherein providing of the other output comprises:
determining at least one piece of media for the other output among the plurality of pieces of media based on at least one of the voice request and the response information; and delivering the response information to the determined at least one piece of media such that the other output is provided through the determined at least one piece of media (Pars.12-13, 45).
	As to claim 11, Hart teaches a medium storing a program configured to be executed by a computer to implement the method (Par.36).
.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 2014/0278438) as applied above, and in view of Johnson et al. (US2003/0167172). 
As to claim 9, Hart doesn’t explicitly teach wherein providing of the other output comprises providing the other output through synchronization with an output of the answering voice. Johnson in same field teaches a multimodal system where response/information to a user voice command is provided vocally through one media and additional information is provided on same or different media where the output is provided through synchronization (Figs.1, #70, 38a, 38b, 12; Pars.29-31, 23, 34). The combination of the analogous arts would be obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose of improving the interaction.
s 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 2014/0278438) as applied above, and in view of Burkman et al. (US 2007/0273480). As to claims 6-7 and 17-18, Hart doesn’t explicitly teach where providing of the other output comprises turning ON a light emitting diode (LED) or generating a tone as the other output based on the information. However, Burkman teaches an information acquisition and distribution method providing audio and visual output where the output comprises LED and tone generator (Figs.4, 8; Abstract; Pars.49, 52, 57). The modification would be obvious in Hart’s teaching for the purpose of alerting the user about the other output information that is presented on another device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Philips et al. (US 2003/0182125)
. 
    PNG
    media_image3.png
    352
    496
    media_image3.png
    Greyscale






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615.  The examiner can normally be reached on monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL ABEBE/           Primary Examiner, Art Unit 2657